DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-11, Hatakeyama et al. (WO 2010/104047 A, a machine translated English document is referred to, hereafter Hatakeyama) is representative of the closest prior art. 
Hatakeyama teaches a compound having a heteroatom-containing polycyclic structure (Formula IA1 in [0018]), wherein X can be boron; Y1-Y15 can be CR1; R1 can be hydrogen, a C1-C6 alkoxy group, a C1-C6 alkyl group, a C2-C6 alkenyl group, or an amino group; and adjacent R1 groups can form a fused ring ([0019]-[0020], [0086]). The compound of Hatakeyama (e.g. compounds 4-5 in [0072]) has similar structure as Applicant’s Chemical Formula 1 of the instant claims. However, Hatakeyama does not disclose a specific compound represented by Chemical Formula 1 as required in the instant claims.
Hatakeyama does not teach modifying the compound of Hatakeyama such that the compound comprises fused benzo-5-membered ring structure (i.e. the structures correspond the moieties enclosed in the parentheses with the subscriptions a-d of Chemical Formula 1 of the instant claim 1). There is no sufficient teaching or motivation in the cited prior art or the broader prior art to teach modifications of the boron-containing polycyclic compound comprising a fused benzo-5-membered ring to meet the limitations of the current claims.
In sum, claims 1-11 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

QUAYLE ACTION
This application is in condition for allowance except for the following formal matters:

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use. MPEP 608.01(b)
The instant Abstract only includes the structure of the claimed compound of Chemical Formula 1 with the descriptions of each variable X1-X4, R1, R11-R14, etc. and a phrase including “an organic light emitting device including the same”. It is suggested to include the descriptions of use and/or application of the compounds to better describe the instant invention. For instance, useful terms can be found from the descriptions about the advantageous effects and the detailed use of the compound as a part of an organic light emitting device (see lines 5-12 of page 6 of the instant specification).
With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., "The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics." (See MPEP 608.01(b) B. Contents). It is suggested to include a term to describe the boron-containing polycyclic backbone structure represented by Chemical Formula 1.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details (See MPEP 608.01(b) C. Language and Format). The instant abstract includes multiple paragraphs (Note that there are multiple indents, wherein each indent is counted by a single paragraph). The instant abstract is not in narrative form and consists multiple paragraphs. Additionally, it appears that the instant abstract exceeds 150 words in length. It is suggested to form a single paragraph in a narrative form within the range of 50 to 150 words in length. 

Claim Objections
Claim 6 is objected to because of the following informalities: 
In claim 6, Applicant recites “R3 and R4 are an alkyl group”. Amendments to “R3 and R4 are each an alkyl group” read better.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786